Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2012/0206452 by Geisner.
Regarding claim 1, Geisner discloses a computer-implemented method comprising: receiving a camera view of an environment including an object (para. 64-68, 83 – see camera hardware and object detection), the camera view from a mobile client (para. 86 – see remote and local processing options); receiving a plurality of feature points associated with the object, the plurality of feature points identified within the view of the environment (para. 84 – see the features and surfaces that are mapped); identifying a cluster from the plurality of feature points, the cluster corresponding to a physical surface (para. 84 – see the features and surfaces that are mapped); generating a mesh from the cluster corresponding to the physical surface (para. 84 – see the mesh created from the environment); transmitting the generated mesh to a game engine (para. 54-56 – see game application); enabling for display responsive to receiving a game engine rendered object, on the mobile client the generated mesh and the game engine rendered object, the game engine rendered object appearing as partially occluded by the object in the environment (see at least para. 94-100 – see occlusion of rendered objects by the mapped environmental objects).
Regarding claims 2 and 11, Geisner discloses wherein the plurality of feature points is identified by the game engine (para. 55 – see execution by the game application).
Regarding claims 3 and 12, Geisner discloses discarding, responsive to detecting a change in the camera view of the environment, the plurality of feature points associated with the object (para. 52 – see updates to the mapping. Examiner notes that discarding under the broadest reasonable interpretation discarding does not require deletion of data and updating the mapping according to new camera data meets this limitation).
Regarding claims 4 and 13, Geisner discloses receiving, responsive to discarding the plurality of feature points associated with the object, a second plurality of feature points associated with a second object in the changed camera view of the environment; and enabling for display on the mobile client, a second generated mesh corresponding to the second object and the game engine rendered object, the game engine rendered object appearing as occluded by the second object (para. 52, 63 – see updates to the mapping when new camera data is imported and multiple object processing. Examiner notes that discarding under the broadest reasonable interpretation discarding does not require deletion of data and updating the mapping according to new camera data meets this limitation).
Regarding claims 5 and 14, Geisner discloses identifying a plurality of clusters from the plurality of feature points; determining a size of each of the plurality of clusters; and selecting the cluster based on the size of each of the plurality of clusters (para. 87-89 – see the clustering of object features used as a comparison for size data with regard to object detection.  Examiner notes that the recited clusters and size determination are generic and without a particular process recited with respect to the image processing, Geisner’s size comparison meets this limitation.).
Regarding claims 6 and 15, Geisner discloses enabling for display on the mobile client the generated mesh and the game engine rendered object, wherein the game engine rendered object appears fully occluded by the object in the environment (para. 97 – see complete occlusion).
Regarding claims 7 and 16, Geisner discloses enabling, responsive to receiving an interaction with one of the object in the environment and the game engine rendered object, modification of the display on the mobile client (para. 118 – see movement of the user with respect to the objects as an interaction.  If a physical touch or particular in game interaction is required it should be specifically recited.)
Regarding claims 8, 17, 20 and 22, Giesner discloses receiving, responsive to receiving a selection of a second object within the camera view of the environment, a second plurality of feature points associated with the second object; identifying a second cluster from the second plurality of feature points; generating a second mesh from the second cluster corresponding to a physical surface of the second object; transmitting the second generated mesh to the game engine; enabling for display on the mobile client the second generated mesh and the game engine rendered object, the game engine rendered object appearing as occluded by the second object in the environment (para. 63 – see processing multiple objects).
Regarding claims 9 and 18, Geisner discloses transmitting the camera view of the environment including the object to a classifier; receiving, as output from the classifier, a type of the object; and generating the mesh based on the type of the object (para. 87-89 – see object classification).
Regarding claims 10, 19 and 21, these claims are rejected as discussed above with regard to claim 1.  Examiner notes that the modules that are claimed with regard to claims 19 and 21 are merely labeled with descriptive non-limiting terms and if a particular type of hardware or programming arrangement is intended it should be clearly recited in the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20200380790, US-20200074725, US-20190325661, US-20150130790, US-20120206452, US-10586360, US-10600247, US-10580040, US-10970867, US-10068369, US-9390560.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER J IANNUZZI/              Examiner, Art Unit 3715